Citation Nr: 1047152	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  04-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the 
back, face, chest, neck, and arms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.S., and E.M.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active duty training in 1968 and active service 
from March 1969 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in September 2007.  The hearing transcript has been 
associated with the claims file.  The case was previously 
remanded the case in November 2007 and the Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's basal 
cell carcinoma is due to in-service sun exposure.  


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have 
been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence documents that the Veteran has been diagnosed and 
treated for basal cell carcinoma since 2003.  He contends that 
the basal cell carcinoma is the result of service, specifically 
unprotected sun exposure (with associated sun burns) during 
service in the Caribbean, Mediterranean, and Guantanamo Bay, 
Cuba.  He reported that he had some sun exposure after service 
but indicated that he "always use[d] sunscreen," covered up, 
and tried to stay out of the sun as much as possible.  See 
generally September 2007 hearing transcript.  In support of this 
contention, a former service colleague has submitted a statement 
and provided testimony that he and the Veteran had sun exposure 
during service and that he remembers the Veteran getting a 
"pretty bad" sunburn during service.  Additionally, a private 
physician has submitted a statement indicating the opinion that 
the Veteran's "multiple basal type skin cancers involving the 
face and back can certainly be related to ultraviolet light 
therapy that [he] may have experienced while stationed in the 
Caribbean and Mediterranean Sea areas while on military duty."  
The physician explained that "excessive sunlight exposure as 
well as genetic determinants such as the type of skin all can 
play a role in the incidence of skin cancer" and that with the 
Veteran's "light complexion," if he "spent a good amount of 
time on deck" during service, "this could increase [the 
Veteran's] risk of the sessile skin cancer given that certain 
forms of ultraviolet light have been found to be carcinogenic."  
See January 2006 Kornbleuth statement.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Examinations in 2001 reflect that the Veteran had 
"leathery/bronze" skin with multiple nevi/keratotic lesions 
throughout.  At that time, the Veteran reported a history of 
"significant" and "heavy" sun exposure and multiple skin 
biopsies with no findings of cancer.  The record indicates that 
the use of sunscreen was encouraged.  See, e.g., May and October 
2001 VA treatment records and he was advised to schedule yearly 
skin examinations.  The Veteran was subsequently determined to 
have superficial basal cell carcinoma on his left lower back in 
June 2003, for which he received treatment.  See June 2003 VA 
treatment record.  Subsequent VA treatment records reflect 
additional findings and treatment for basal cell carcinomas 
affecting multiple areas.  
 
In December 2003, the Veteran underwent a VA examination.  At 
that time, the Veteran reported having tours of duty on the East 
Coast and in the Caribbean and Mediterranean theaters.  After 
examination, the examiner diagnosed the Veteran with status-post 
excision of basal cell carcinoma of the back and basal cell 
carcinoma of the right posteriolateral neck.  The examiner noted 
that the Veteran's "tumors" were the type that is caused by 
ultraviolet light.  However, the examiner also noted that the 
tumors occurred in areas where the ultraviolet light exposure was 
generally less significant than in other areas.  The examiner 
stated that the possibility of arsenical skin damage causing the 
tumors must be considered.  

Pursuant to the Board remand, the Veteran underwent another VA 
examination in August 2009.  At that time, he reported a history 
of extensive unprotected exposure to the sun during service in 
the Caribbean and Mediterranean and a history of multiple 
extensive sunburns involving the face, chest, and hands, for 
which he was treated with salves and advised to stay away from 
the sun.  After review of the record, discussion with the 
Veteran, and examination, the examiner diagnosed the Veteran with 
multiple skin cancers, status-post excisions, with residual 
scarring.  The examiner noted that the Veteran had a history of 
extensive sun exposure and sunburns from service in the Caribbean 
and Mediterranean.  The examiner noted that ultraviolet rays 
(including UVA and UVB) from the sun are a very high risk for the 
development of skin cancer.  In her opinion, based on the 
location of the majority of the cancer sites and the lack of sun 
protection education and sunscreens back when the Veteran was in 
service, it was more likely than not that the Veteran's skin 
cancer was secondary to the extensive sun exposure in service.   

After review of the record, the Board finds service connection is 
warranted for the Veteran's basal cell carcinoma.  The Board 
acknowledges that the service records do not corroborate the 
Veteran's history of sunburns and "excessive" sun exposure.  
The Veteran is competent to report a history of unprotected sun 
exposure and sunburns, however, and the Board finds this history 
is credible and consistent with the nature and circumstances of 
the Veteran's service and the other evidence of record, 
particularly the statement and testimony from the Veteran's 
former service colleague.  Thus, although the positive nexus 
opinions are somewhat speculative, based on the lack of reported 
treatment for sunburns in the post-service medical records, the 
absence of negative nexus evidence, and giving the benefit of the 
doubt to the Veteran, the Board finds service connection is 
warranted for basal cell carcinoma.  

VA has a duty to notify and assist claimants for benefits.  The 
decision above grants service connection for basal cell 
carcinoma.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  



ORDER

Service connection for basal cell carcinoma is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


